                                          Case 2:20-cv-00426-KJM-CKD Document 21 Filed 11/04/20 Page 1 of 3


                                      1   JORDAN S. ALTURA (SBN: 209431)
                                          jaltura@grsm.com
                                      2   REBECCA A. HULL (SBN: 99802)
                                          rhull@grsm.com
                                      3   GORDON REES SCULLY MANSUKHANI, LLP
                                          275 Battery Street, Suite 2000
                                      4   San Francisco, CA 94111
                                          Telephone: (415) 986-5900
                                      5   Facsimile: (415) 986-8054

                                      6   Attorneys for Defendant
                                          STANDARD INSURANCE COMPANY
                                      7

                                      8   ROBERT J. ROSATI (SBN: 112006)
                                          robert@erisalg.com
                                      9   RAQUEL M. BUSANI (SBN: 323162)
                                          raquel@erisalg.com
                                     10   6485 North Palm Avenue, Ste.105
                                          Fresno, California 93704
                                     11   Telephone: 559-478-4119
Gordon Rees Scully Mansukhani, LLP




                                          Telefax: 559-478-5939
   275 Battery Street, Suite 2000




                                     12
     San Francisco, CA 94111




                                     13   Attorneys for Plaintiff
                                          JANET SECCO
                                     14

                                     15
                                                                        UNITED STATES DISTRICT COURT
                                     16
                                                                        EASTERN DISTRICT OF CALIFORNIA
                                     17

                                     18
                                          JANET SECCO,                                         )   CASE NO. 2:20-cv-00426-KJM-CKD
                                     19                                                        )
                                                           Plaintiff,                          )   STIPULATION TO CONTINUE
                                     20                                                        )   PRETRIAL DATES; ORDER ON
                                                 vs.                                           )   STIPULATION
                                     21                                                        )
                                          THE STANDARD INSURANCE COMPANY
                                     22                                                        )
                                                           Defendant                           )
                                     23                                                        )

                                     24

                                     25          TO THE HONORABLE COURT:
                                     26          Plaintiff Janet Secco (“Plaintiff”) and Defendant Standard Insurance Company
                                     27   (“Defendant”), by and through their respective counsel of record, hereby agree and stipulate to
                                     28   the following:

                                                                             -1-
                                                STIPULATION TO CONTINUE PRETRIAL DATES; ORDER ON STIPULATION
                                          Case 2:20-cv-00426-KJM-CKD Document 21 Filed 11/04/20 Page 2 of 3


                                      1          WHEREAS, on June 11, 2020, the Court issued minutes from the Video Scheduling

                                      2   Conference setting forth the current Pretrial Schedule for this action;

                                      3          WHEREAS, the parties have been engaged in informal settlement discussions and seek to

                                      4   avoid having to engage in written and deposition discovery while they continue settlement

                                      5   negotiations;

                                      6          WHEREAS, due to the January 31, 2021 discovery cutoff, the parties will need to engage

                                      7   in such discovery now if a continuance is not granted;

                                      8          WHEREAS, the parties seek to continue by 90 days the deadlines in the current

                                      9   scheduling order, which will allow sufficient time to continue informal discussions and proceed

                                     10   to mediation if necessary.

                                     11          IT IS HEREBY STIPULATED:
Gordon Rees Scully Mansukhani, LLP
   275 Battery Street, Suite 2000




                                     12          The Pretrial Schedule in this matter be continued as follows:
     San Francisco, CA 94111




                                     13
                                                          Event                       Current Deadline              Proposed Deadline
                                     14    Completion of Fact Discovery          January 31, 2021                April 30, 2021
                                     15    Expert Disclosures                    February 28, 2021               May 28, 2021
                                     16    Exchange of Rebuttal Expert           March 22, 2021                  June 21, 2021
                                           Witnesses
                                     17
                                           Completion of Expert Discovery        April 30, 2021                  July 29, 2021
                                     18    Last day for hearing Dispositive      August 6, 2021                  November 5, 2021
                                           Motions
                                     19

                                     20          IT IS SO STIPULATED.
                                     21

                                     22   Dated: October 27, 2020
                                     23                                                    /s/ Robert J. Rosati (as authorized on 10/27/20)
                                                                                               Robert J. Rosati
                                     24                                                        Raquel Busani
                                                                                        Attorneys for Plaintiff
                                     25                                                 JANET SECCO
                                     26   ///
                                     27   ///
                                     28   ///

                                                                             -2-
                                                STIPULATION TO CONTINUE PRETRIAL DATES; ORDER ON STIPULATION
                                            Case 2:20-cv-00426-KJM-CKD Document 21 Filed 11/04/20 Page 3 of 3


                                        1   Dated: October 27, 2020                        GORDON REES SCULLY MANSUKHANI, LLP

                                        2

                                        3                                                  By /s/ Jordan S. Altura
                                                                                                  Jordan S. Altura
                                        4                                                         Rebecca A. Hull
                                                                                           Attorneys for Defendant
                                        5                                                  STANDARD INSURANCE COMPANY
                                        6

                                        7

                                        8                                                 ORDER

                                        9          The Court, having reviewed the foregoing Stipulation, hereby finds good cause to modify

                                       10   the Pretrial Schedule in this action as follows:

                                       11
  Gordon Rees Scully Mansukhani, LLP




                                                            Event                       Previous Deadline           New Deadline
     275 Battery Street, Suite 2000




                                       12    Completion of Fact Discovery          January 31, 2021          April 30, 2021
       San Francisco, CA 94111




                                       13    Expert Disclosures                    February 28, 2021         May 28, 2021
                                       14    Exchange of Rebuttal Expert           March 22, 2021            June 21, 2021
                                             Witnesses
                                       15
                                             Completion of Expert Discovery        April 30, 2021            July 29, 2021
                                       16    Last day for hearing Dispositive      August 6, 2021            November 19, 2021
                                             Motions
                                       17

                                       18          IT IS SO ORDERED.
                                       19   DATED: November 3, 2020.
                                       20

                                       21

                                       22

                                       23

                                       24

                                       25

                                       26

                                       27

                                       28
8010120/50791081v 1


                                                                               -3-
                                                  STIPULATION TO CONTINUE PRETRIAL DATES; ORDER ON STIPULATION
